Exhibit 10.2

Form of Deferred Stock Unit Agreement
For Non-Employee Directors

This Deferred Stock Unit Agreement for Non-Employee Directors (this “Agreement”)
is made and entered into as of ____________ (the “Grant Date”) by and between
Uranium Resources, Inc., a Delaware corporation (the “Company”) and
__________________ (the “Director”).

WHEREAS, the Company has adopted the Uranium Resources, Inc. 2013 Omnibus
Incentive Plan (as amended, the “Plan”) pursuant to which awards of Deferred
Stock Units may be granted.

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has determined that it is in the best interests of the Company and its
stockholders to grant the award of Deferred Stock Units provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.

Grant of Deferred Stock Units.

1.1

Pursuant to Sections 3.5 and 10 of the Plan, the Company hereby grants to the
Director on the Grant Date an Award consisting of, in the aggregate,
_____________ Deferred Stock Units (the “DSUs”).

1.2

Each DSU represents the right to receive one share of Stock, subject to the
terms and conditions set forth in this Agreement and the Plan. Capitalized terms
that are used but not defined herein have the meaning ascribed to them in the
Plan.

1.3

The DSUs shall be credited to a separate account maintained for the Director on
the books and records of the Company (the “Account”). All amounts credited to
the Account shall continue for all purposes to be part of the general assets of
the Company.

2.

Consideration.

The grant of the DSUs is made in consideration of the services to be rendered by
the Director to the Company.

3.

Vesting.

3.1

Except as otherwise provided herein, provided that the Director remains a
Service Provider through the applicable vesting date, the DSUs will vest in
accordance with the following schedule:

Vesting Date

Number of DSUs That Vest













Once vested, the DSUs become “Vested DSUs”.





1

--------------------------------------------------------------------------------



3.2

The foregoing vesting schedule notwithstanding, (i) if the Director’s Service
terminates prior to the Vesting Date as a result of the Director’s death or
Disability, 100% of the unvested DSUs shall immediately vest on the date of the
Director’s termination of Service, and (ii) upon the occurrence of a Change in
Control, 100% of the unvested DSUs shall immediately vest as of the date of the
Change in Control. If the Director’s Service terminates for any reason other
than the Director’s death or Disability at any time before all of his or her
DSUs have vested, the Director’s unvested DSUs shall be automatically forfeited
upon such termination of Service and neither the Company nor any Affiliate shall
have any further obligations to the Director under this Agreement.

4.

Restrictions.

Subject to any exceptions set forth in this Agreement or the Plan, until such
time as the DSUs are delivered in accordance with Section 6, the DSUs or the
rights relating thereto may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Director. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the DSUs or the
rights relating thereto shall be wholly ineffective and, if any such attempt is
made, the DSUs will be forfeited by the Director and all of the Director’s
rights to such DSUs shall immediately terminate without any payment or
consideration by the Company.

5.

Rights as Stockholder; Dividend Equivalent Rights.

5.1

The Director shall not have any rights of a stockholder with respect to the
shares of Stock underlying the DSUs unless and until the DSUs vest and are
settled by the delivery of such shares of Stock.

5.2

If during the period the Director holds any DSUs granted under this Agreement,
the Company pays a cash dividend with respect to the shares of Stock, the
Director’s Account shall be credited with an additional number of DSUs having a
value equal to the cash dividends that would have been paid to the Director if
one share of Stock had been issued on the record date for the dividend for each
DSU granted to the Director as set forth in this Agreement, based on the Fair
Market Value of a share of Stock on the applicable dividend payment date and
rounded down to the nearest whole share. Any such additional DSUs shall be
considered DSUs under this Agreement and shall also be credited with additional
DSUs as cash dividends, if any, are declared and shall be subject to the same
restrictions and conditions as the DSUs with respect to which they were
credited.

6.

Delivery of DSUs.

6.1

Subject to Section 9 hereof, the delivery date of the DSUs shall be the date of
the Director’s “separation from service” (as provided under Section 409A of the
Code) for any reason, unless delivery is deferred pursuant to Section 6.2. On
the delivery date, the Company shall (a) issue and deliver to the Director the
number of shares of Stock equal to the number of Vested DSUs; and (b) enter the
Director’s name on the books of the Company as the stockholder of record with
respect to the shares of Stock delivered to the Director.

6.2

Notwithstanding Section 6.1, the Director may elect to defer the delivery of the
DSUs beyond the Director’s “separation from service” (as provided under Section
409A of the Code). Any deferral election must be made in compliance with such
rules and procedures as the Committee deems advisable.

7.

No Right to Continued Service on the Board.

Neither the Plan nor this Agreement shall confer upon the Director any right to
be retained as a Director of the Company or in any other capacity. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Director’s Service at any time, with or without
Cause.





 

--------------------------------------------------------------------------------



8.

Adjustments. If any change is made to the outstanding Stock or the capital
structure of the Company, if required, the DSUs shall be adjusted or terminated
in any manner as contemplated by Section 17 of the Plan.

9.

Tax Liability and Withholding.

9.1

The Director shall be required to pay to the Company, and the Company shall have
the right to deduct from any compensation paid to the Director pursuant to the
Plan, the amount of any required withholding taxes in respect of the DSUs and to
take all such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding taxes. The Committee may permit
the Director to satisfy any federal, state or local tax withholding obligation
by any of the following means, or by a combination of such means:

(a)

tendering a cash payment;

(b)

authorizing the Company to withhold shares of Stock from the shares of Stock
otherwise issuable or deliverable to the Director in accordance with Section
18.3 of the Plan; and

(c)

delivering to the Company previously owned and unencumbered shares of Stock.

9.2

Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Director’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or delivery of the DSUs or the subsequent
sale of any shares; and (b) does not commit to structure the DSUs to reduce or
eliminate the Director’s liability for Tax-Related Items.

10.

Compliance with Law.

The issuance and transfer of shares of Stock shall be subject to compliance by
the Company and the Director with all applicable requirements of federal and
state securities laws and with all applicable requirements of any stock exchange
on which the Company’s shares of Stock may be listed. No shares of Stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.

11.

Notices. Any notice required to be delivered to the Company under this Agreement
shall be in writing and addressed to the Secretary of the Company at the
Company’s principal corporate offices. Any notice required to be delivered to
the Director under this Agreement shall be in writing and addressed to the
Director at the Director’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

12.

Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Director or the Company to the Committee (excluding the
Director if the Director serves on the Committee) for review. The resolution of
such dispute by the Committee shall be final and binding on the Director and the
Company.

13.

DSUs Subject to Plan. This Agreement is subject to the Plan as approved by the
Company’s stockholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail. Any amendment, modification, or termination of the Plan
shall not constitute a change or impairment of the terms and conditions of the
Director’s membership on the Board.





3

--------------------------------------------------------------------------------



14.

Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Director and the
Director’s beneficiaries, executors, administrators and the person(s) to whom
the DSUs may be transferred by will or the laws of descent or distribution.

15.

Amendment. The Committee has the right to amend, alter, suspend, discontinue or
cancel the DSUs, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Director’s material rights under this
Agreement without the Director’s consent otherwise than as provided under
Section 18.10 of the Plan.

16.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

17.

Acceptance. The Director hereby acknowledges receipt of a copy of the Plan and
this Agreement. The Director has read and understands the terms and provisions
thereof, and accepts the DSUs subject to all of the terms and conditions of the
Plan and this Agreement. The Director acknowledges that there may be adverse tax
consequences upon the vesting or delivery of the DSUs or disposition of the
underlying shares and that the Director has been advised to consult a tax
advisor prior to such vesting, delivery or disposition.

[Signature page follows]











 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




URANIUM RESOURCES, INC.




By:                                             

Name:

Title:




DIRECTOR




                                                   

Name:














5